DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This first limitation of claim 1, drawn to an elongate loosely-fitting rotating adapter housing, ends with a wherein clause that states, “wherein the rotating adapter housing.”  There is no object clause of the wherein clause.  There appears to be a typographical omission.  Appropriate correction is required.
Claim 17–20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Hybrid claims are those that cover both a device and a method of use and are prohibited under 35 U.S.C. 112(b).  MPEP 2173.05(p); IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 5, 8–14, 16–18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2016/0320565 A1) and Schell (US 2017/0102288 A1).
Regarding claim 1, the combination of Brown and Schell teaches or suggests an inspection apparatus for visual inspection of a cable connection, comprising: an elongate loosely-fitting rotating adapter housing having a camera receiving end and a connector coupling end, wherein the rotating adapter housing (Brown, Abstract:  teaches an optical fiber connection end inspection device having an elongated adapter housing, the adapter receiving at one end a camera and the other end an optical fiber connector; Brown, ¶ 0025:  teaches the adapter can rotate about the optical axis; Brown, ¶ 0029:  teaches the rotation can be configured to be freely rotating or snuggly rotating); a Light Emitting Diode (LED) camera coupled to the camera receiving end (Brown, ¶ 0026:  teaches LED illumination sources included with a  and is infinitely variable rotatable around the camera receiving end on at least one of a longitudinal, latitudinal, and circumferential axis of the rotating adapter housing and the camera receiving end for providing an unlimited field-of-view of connector surfaces (Examiner interprets these axes as yaw, pitch, and roll (also characterized in terms of azimuth and zenith angles), Brown, ¶ 0025:  teaches the adapter can rotate about the optical axis; Brown does not appear to teach rotation about other axes; Schell, ¶¶ 0034–0035:  teaches the desirability in the art to pivot the angle of incidence to achieve angled illumination; Examiner finds this combination teaches or suggests a rotatable adapter configured to rotate along the claimed axes), wherein the camera having at least one of an optical magnification and a digital magnification (Brown, ¶ 0026:  teaches a microscope’s usefulness is magnification), wherein the camera is a digital photographic camera capturing images of the connector surfaces in at least one of a digital still and motion color (Examiner notes this limitation is merely stating the two conventional uses of a camera, still imaging and video; Brown, ¶ 0033:  teaches a color camera); a connector coupling end having an aperture configured to receive connector surfaces comprising at least one of a fiber optic connector types defining a fiber optic coupling or a copper cable connector types defining a copper cable coupling (Brown, Abstract:  teaches the adapter receiving at one end an optical fiber connector); wherein the connector coupling end functions in an infinitely variable and simultaneous rotating aspect providing an adjustable field of view of the connector surfaces comprising one of a fiber optic connection surfaces or copper cable connection surfaces (Examiner interprets these axes as yaw, pitch, and roll (also characterized in terms of azimuth and 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Brown, with those of Schell, because both references are drawn to the same field of endeavor (connector endface inspection) and because both references teach that rotation has the known benefit of improving visibility of contaminants (Brown, ¶ 0025 and Schell, ¶ 0009).  Thus, the combination, as evidenced by Brown and Schell, represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Brown and Schell used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Brown and Schell teaches or suggests the inspection apparatus of claim 1, wherein the infinitely variable rotation of the camera enables the inspection apparatus to visualize the complete surface of the connector 
Regarding claim 3, the combination of Brown and Schell teaches or suggests the inspection apparatus of claim 1, wherein the camera is configured to visualize and record three-dimensional structures of the connector surfaces comprising a horizontal end face, vertical end face, inter-surfaces, adapters, and alignment sleeves (Schell, Title and ¶ 0020:  teaches the differing angles of incidence of the illumination and image capture allow for visualizing three-dimensional structures).
Regarding claim 5, the combination of Brown and Schell teaches or suggests the inspection apparatus of claim 1, wherein the rotating adapter housing further comprises: an adjustable bellows formed by a plurality of compressible and extensible annular rings defined along a length of the coupling end, wherein a focal length of the camera is adjustable and steadied for photographic recording by selective compression and extension of the adjustable bellows (Brown, ¶ 0025:  teaches prior art clamping mechanisms for tightening an adjustable bellows; Brown, ¶ 0026:  teaches changing the focal length so that different surfaces can be imaged or a single surface can be put into focus).
Regarding claim 8, the combination of Brown and Schell teaches or suggests the inspection apparatus of claim 1, wherein the unlimited field-of-view perspective is provided by an intersection and interaction of a rotational axis of the camera receiving end and the connector coupling end (Brown, ¶ 0034:  teaches the rotation of the connector end changes azimuth position of the inspected surface vis a vis the camera).
Regarding claim 9, the combination of Brown and Schell teaches or suggests the inspection apparatus of claim 1, the camera further comprising: a communications interface configured to operatively connect, wired or wirelessly, the camera to a computing device (Brown, ¶ 0023:  teaches a camera communicatively coupled via USB).
Regarding claim 10, the combination of Brown and Schell teaches or suggests the inspection apparatus of claim 1, wherein the cable connection includes a fiber optic cable connection or a copper cable connection or a hybrid cable connection (Brown, Abstract:  teaches the inspection is for fiber optic applications).
Regarding claim 11, the combination of Brown and Schell teaches or suggests the inspection apparatus of claim 1, further comprising a computing device operatively connected to the camera and configured to display a field of view captured by the camera (Schell, ¶ 0025:  teaches a computer and display).
Regarding claim 12, the combination of Brown and Schell teaches or suggests the inspection apparatus of claim 11, wherein the computing device is configured to store an image captured in the field of view (Schell, ¶ 0029:  teaches memory for storing images).
Regarding claim 13, the combination of Brown and Schell teaches or suggests the inspection apparatus of claim 12, wherein the image is a digital video image (Schell, ¶ 0029:  teaches images stored in memory (which are digital by definition)).
Regarding claim 14, the combination of Brown and Schell teaches or suggests a rotating adapter housing for an inspection instrument for visual inspection of a connector coupling with a camera, wherein the connector comprising one of a fiber optic, and a copper cable, the rotating adapter housing comprising: an elongate adapter housing having a camera receiving end and a connector coupling end, wherein the camera receiving end is configured to receive the camera for infinitely variable rotation around the camera receiving end on at least one of a longitudinal axis, a latitudinal axis, and a circumferential axis of the rotating adapter housing and the camera receiving end for providing an unlimited field-of-view of connector surfaces (see treatment of claims 1 and 2); and the connector coupling end having an aperture configured to receive various connector surfaces comprising one of a fiber optic connector types defining a fiber optic coupling and copper cable connector types defining a copper cable coupling (see treatment of claim 1).
Claim 16 lists essentially the same elements as claim 5, but is drawn to a method rather than an apparatus.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 17 lists essentially the same elements as claim 1, but is drawn to a method rather than an apparatus.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 18, the combination of Brown and Schell teaches or suggests the method of claim 17, further comprising: rotating the camera about a simultaneously variable longitudinal axis, latitudinal axis and circumferential axis of the rotating adapter housing; and recording a plurality of images of the fiber optic connection from a plurality of rotation angles about the longitudinal axis, latitudinal axis and circumferential axis (see Examiner’s interpretation and treatment of these axes as explained in the rejection of claim 1); wherein the plurality of images comprises a live, still or motion digital image of the connector surfaces (Schell, ¶ 
Claim 20 lists essentially the same elements as claim 1, but is drawn to a method rather than an apparatus.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim. 
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Schell, and Sadanand (US 8,777,844 B1).
Regarding claim 4, the combination of Brown, Schell, and Sadanand teaches or suggests the inspection apparatus of claim 1, wherein the rotating adapter housing further comprises: a ball carried in the connector coupling end having an aperture configured to receive one of the one or more connector types, wherein a focal axis of the camera is adjustable relative any of a longitudinal axis, a longitudinal axis and a circumferential axis of the connector surfaces received in the aperture (Sadanand, Fig. 1:  teaches ball connections allowing light to travel therethrough so that an optical axis is adjustable relative to the longitudinal axis).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Brown and Schell, with those of Sadanand, because a ball joint allows for adjustable articulation of a distal end of an optical inspection device (Sadanand), and because adding a ball connection to a tool is a combination of prior art elements, according to known methods, yielding a predictable result.  This rationale applies to all combinations of Brown, Schell, and Sadanand used in this Office Action unless otherwise noted.
Claim 15 lists essentially the same elements as claim 4, but is drawn to a method rather than an apparatus.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claims 6, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Schell, and Morin-Drouin (US 2016/0341904 A1).
Regarding claim 6, the combination of Brown, Schell, and Morin-Drouin teaches or suggests the inspection apparatus of claim 1, wherein the rotating adapter housing, having a frusto-conical shape, is constructed of various 3D printed materials that enables camera-to-connector manipulation and a comprehensive view of the connector surfaces (Morin-Drouin, Fig. 3:  teaches a frusto-conical shaped adapter).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Brown and Schell, with those of Morin-Drouin, because all three references are drawn to the same field of endeavor and because frusto-conical shaped adapters are commonplace in this art, which evidences the combination is nothing more than a mere combination of prior art elements, according to known methods, yielding a predictable result.  This rationale applies to all combinations of Brown, Schell, and Morin-Drouin used in this Office Action unless otherwise noted.
Regarding claim 7, the combination of Brown, Schell, and Morin-Drouin teaches or suggests the inspection apparatus of claim 1, wherein the rotating adapter housing has a fixed focal length (To the extent it is possible to have a housing have a focal length, Examiner finds that a rigid, unmoveable structure (especially along the 
Regarding claim 19, the combination of Brown, Schell, and Morin-Drouin teaches or suggests the method of claim 17, wherein the rotating adapter housing has a modified frusto-conical shape (Morin-Drouin, Fig. 3:  teaches a frusto-conical shaped adapter).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baribault (US 2015/0092043)
Villeneuve (US 7,239,788 B2)
Schell (US 2017/0322111 A1)
Towfiq (US 2016/0259130 A1)
Zhou (US 2014/0354977 A1)
Zhou (US 2014/0063598 A1)
Bradley (US 2011/0229085 A1)
Zhou (US 2008/0019656 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.


/MICHAEL J HESS/Primary Examiner, Art Unit 2481